      Case 4:21-cv-00027 Document 19 Filed on 09/01/21 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 GEORGE FLORES, ET AL.,                              §
                                                     §
 Plaintiffs,                                         §
                                                     §      CIVIL ACTION NO.: 4:21−cv−00027
 v.                                                  §
                                                     §
 ACCC GENERAL AGENCY, INC. D/B/A                     §
 ACCC INSURANCE COMPANY,                             §
                                                     §
 Defendant.                                          §      JURY DEMANDED

                           PLAINTIFFS’ EXPERT DESIGNATIONS

        Plaintiffs file this Plaintiffs’ Expert Witness Designation in the above referenced matter.

Since discovery is ongoing, Plaintiffs reserves the right and intends to supplement these

designations.

        1.      Alfonso Kennard, Jr.
                Kennard Law, P.C.
                5120 Woodway Dr., Suite 10010
                Houston, TX 77056
                (713) 742-0900

        Mr. Kennard may offer expert opinion testimony regarding the reasonableness, necessity,

and amount of attorneys’ fees incurred by Plaintiffs and Plaintiffs’ entitlement to these fees under

the law. Mr. Kennard may also offer rebuttal testimony to any expert(s) designated by Defendant

concerning attorneys’ fees. Generally, this expert will testify that because of Defendant’s actions,

Plaintiffs were required to retain legal counsel and has incurred, and continues to incur fees, and

are entitled under the law to recovery of the reasonable and necessary expenses and fees for the

services of their legal counsel.

        Mr. Kennard’s findings, conclusions, opinions, and testimony will be based upon his

background, knowledge, experience, and the time expended on the case, the novelty and difficulty

Plaintiffs’ Expert Designations
      Case 4:21-cv-00027 Document 19 Filed on 09/01/21 in TXSD Page 2 of 3




of the questions involved in the case, and any other relevant factors as defined by law. Mr. Kennard

may also base his opinion on all available billing information, as well as the pleadings, discovery

and other documents on file or produced in the case. For information concerning Mr. Kennard’s

qualifications, please see his biography at www.kennardlaw.com. Time spent testifying will be

paid at the hourly rate set by the Court.

                                     GENERAL PROVISIONS

        Plaintiffs reserve the right to amend and/or supplement this designation with additional

designations of experts, if necessary, within the time limits imposed by the Court or any alterations

of same by subsequent Order or agreement of the parties, or pursuant to the Federal Rules of Civil

Procedure and/or Rules of Evidence.

        Plaintiffs reserve the right to withdraw the designation of any expert and to aver positively

that any such previously designated expert will not be called as a witness at the trial of this matter,

and to designate again same as a consulting expert, who cannot be called by opposing counsel.

Plaintiffs may elicit expert testimony from any and all experts or representatives who have been,

or may be, designated by or called by Defendants and who the Court allows to testify. This is not

a designation of any expert identified by the Defendants who is de-designated or otherwise not

permitted to testify.

        Plaintiffs may call to testify as expert witnesses any and all parties to this lawsuit, or

employees, agents, or representatives of such parties. This specifically includes, but is not limited

to, all personnel of all the parties, and others who have given or may give depositions or who have

been identified in the discovery or documents produced or to be produced in this litigation. In

addition, any fact witnesses designated by Defendants may offer expert opinions regarding matters

within their knowledge. Plaintiffs reserve the right to call undesignated rebuttal experts whose

testimony cannot reasonably be foreseen until the presentation of the evidence.

Plaintiff’s Expert Designations                   2
      Case 4:21-cv-00027 Document 19 Filed on 09/01/21 in TXSD Page 3 of 3




        This designation shall serve to supplement Plaintiffs’ initial disclosures or any other

applicable discovery requests. For each person or entity designated herein, Plaintiffs also

designates the custodian of records to the extent necessary to make this designation complete.

        Plaintiffs reserves whatever additional rights they may have with regard to experts,

pursuant to the Federal Rules of Civil Procedure and Rules of Evidence, the case law construing

same, and rulings of the Court.


                                             Respectfully submitted,




                                              _________________________
                                              Alfonso Kennard, Jr.
                                              Texas Bar No. 24036888
                                              S.D. ID 713316
                                              5120 Woodway Dr., Suite 10010
                                              Houston, TX 77056
                                              Telephone: (713) 742-0900
                                              Facsimile: (832) 558-9412
                                              Email: alfonso.kennard@kennardlaw.com

                                              ATTORNEY-IN-CHARGE FOR PLAINTIFFS


                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of September 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

all CM/ECF participants.



                                             _____________________
                                              Alfonso Kennard, Jr.




Plaintiff’s Expert Designations                  3
